DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Figs. 1A and 1B in the reply filed on 9/28/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 25, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648).

	Regarding Claim 1, Zhao (EP 3 287 816) discloses a camera system (millimeter wave imaging system, Abstract) comprising:
	a gate (inspection channel [0056]-[0062], Figs. 3A-C and Figs. 4A-C) including a first gate portion (one side of an inspection channel [0062], Fig. 4B) and a second gate portion (the other side of the inspection channel [0062], Fig. 4B) which are arranged to define a passage (inspection channel [0062], Fig. 4B) that an inspection object passes through (person under inspection [0061] inside the channel Fig. 4B), and extending along an advancing direction in which the inspection object passes through the passage (the length of the channel extends in the direction that the person under inspection is walking, Fig. 4B);
	a first illumination unit (transmitting antenna units 401b-T [0062], Fig. 4B) configured to irradiate a wave (wave signals transmitted by transmitting antenna units 401b-T [0062], Fig. 4B);
	and a first camera (receiving antenna units 405b-R [0062], Fig. 4B) configured to capture an image formed by the wave (wave signals after being scattered received by receiving antenna units 405b-R [0062], Fig. 4B) reflected by the inspection object (person under inspection [0061] inside the channel Fig. 4B, after being scattered [0062], Fig. 4B), 
wherein the first illumination unit is arranged on the first gate portion (transmitting antenna units 401 b-T in a first transceiving antenna array 401 B provided at one side of an inspection channel [0062] Fig. 4B), and the first camera is arranged on the second gate portion (received by receiving antenna units 405b-R in a second millimeter transceiving antenna array 405B provided at the other side of the inspection channel [0062], Fig. 4B), 
wherein in a plan view (top-down view, Fig. 4B), the gate is arranged, along the advancing direction (the length of the channel extends in the direction that the person under inspection is walking, Fig. 4B), between a first end portion that the inspection object enters the passage (entrance end, Fig.4B) and a second end portion (exit end, Fig. 4B), 
wherein in the plan view (top-down view, Fig. 4B), the first illumination unit (transmitting antenna units 401 b-T in a first transceiving antenna array 401 B are between the entrance end and exit end of the first side of the inspection channel, Fig. 4B) and the first camera are arranged between the first end portion and the second end portion (receiving antenna units 405b-R are between the entrance end and exit end of the other side of the inspection channel, Fig. 4B), 
wherein in the plan view (top-down view, Fig. 4B), an optical axis of the first illumination unit (the solid black arrow from transmitting antenna 401b-T is toward the person approaching from the entrance end, Fig. 4B) and an optical axis of the first camera are arranged so as to face towards the first end portion (the faint arrow from the person approaching from the entrance end toward the receiving antenna 405b-R, Fig. 4B), respectively,
wherein in the plan view (top-down view, Fig. 4B), the first illumination unit and the first camera are arranged such that the optical axis of the first illumination unit is arranged at a first angle with respect to the advancing direction (the solid black arrow from transmitting antenna 401b-T is toward the person approaching from the entrance end, Fig. 4B), the optical axis of the first camera is arranged at a second angle with respect to the advancing direction (the faint arrow from the person approaching from the entrance end toward the receiving antenna 405b-R, Fig. 4B), and the optical axis of the first illumination unit intersects the optical axis of the first camera (the black arrow and the faint arrow intersect at the person approaching from the entrance end, Fig. 4B), and wherein each of the first angle (the angle between the black arrow and the first side is acute, Fig. 4B) and the second angle is an acute angle (the angle between the faint arrow and the other side is acute, Fig. 4B).
	Zhao does not disclose, but Kotter (US PG Publication 2014/0231648) teaches a terahertz wave (terahertz imaging, Abstract).
	One of ordinary skill in the art would have been motivated to replace the millimeter wave transceivers of Zhao with terahertz wave transceivers because Kotter teaches that terahertz radiation is effective for detecting threatening materials, such radioactive materials, explosives, etc., which would provide better security at airports, seaports, border crossings, public places, and other locations [0001].

	Regarding Claim 25, Zhao (EP 3 287 816) discloses the camera system according to claim 24, wherein the sensor is arranged in the gate (transceiving antenna array 401 B provided at one side of an inspection channel [0062] Fig. 4B).

	Regarding Claim 36, Zhao (EP 3 287 816) discloses the camera system according to claim 1, wherein, the first camera is arranged near the second end portion of the second gate portion (receiving antenna units 405b-R is near the exit end of the other side of the channel, Fig. 4B).

	Regarding Claim 37, Zhao (EP 3 287 816) discloses the camera system according to claim 36, wherein the first illumination unit is arranged near the second end portion of the first gate portion (transmitting antenna units 401b-T is near the exit end of a side of the channel, Fig. 4B).

	Regarding Claim 41, Zhao (EP 3 287 816) discloses the camera system according to claim 1, wherein the second angle is different from the first angle (the first angle opens to the right, and the second angle opens to the left, Fig. 4B).


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648) and Inagaki (JP 2020/144692).

	Regarding Claim 7, Zhao (EP 3 287 816) discloses the camera system according to claim 1, wherein a side surface of the gate on a side of the passage forms a surface (side of an inspection channel [0062], Fig. 4B).
	Zhao does not disclose, but Kotter (US PG Publication 2014/0231648) teaches a terahertz wave (terahertz imaging, Abstract).
Zhao does not disclose, but Koch (EP 2204671 A1) teaches reflecting surface (reflective element 16, Figs. 6-8 [0048]), configured to reflect the terahertz wave (reflect electromagnetic radiation [0049], .e.g., terahertz [0048]).
	One of ordinary skill in the art would have been motivated to replace the millimeter wave transceivers of Zhao with terahertz wave transceivers because Kotter teaches that terahertz radiation is effective for detecting threatening materials, such radioactive materials, explosives, etc., which would provide better security at airports, seaports, border crossings, public places, and other locations [0001].
One of ordinary skill in the art before the application was filed would have been motivated to supplement Zhao with reflective surfaces because Koch teaches that it enables multiple aspects of a target to be imaged successively or simultaneously [0051], speeding up security screening and providing thorough information of the target. 


Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648) and Haley (WO 99/21148).

	Regarding Claim 24, Zhao (EP 3 287 816) discloses the camera system according to claim 1.
Zhao does not disclose, but Haley (WO 99/21148) teaches wherein the camera system (detection and analysis system, Pp. 4 lines ) further comprises a sensor (proximity sensor 15 consisting of infrared transmitter and receiver, Pp. 4 lines 15-20) configured to detect the inspection object (as a person 8 walks through the portal 12, the proximity sensor 15 is triggered, Pp. 4 lines 15-25), and the first illumination unit is controlled (start the detection and analysis process, Pp. 4 lines 15-25, i.e., including active millimeter wave cameras 50a…50d, Pp. 5 lines 5-15) based on an output of the sensor (proximity sensor 15 is triggered which starts the detection and analysis process, Pp. 4 lines 15-25).
One of ordinary skill in the art before the application was filed would have been motivated to modify Zhao to start imaging upon the detecting an approaching person to reduce the power consumed when no passengers are within the vicinity of being scanned and to automatically activate the system as necessary, reducing the need for manual operation. 


Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648) and Zacchio (US PG Publication 2011/0056134).

	Regarding Claim 38, Zhao (EP 3 287 816) discloses the camera system according to claim 1, wherein the first illumination unit and the first camera are arranged at a position (transmitting antenna units 401 b-T in a first transceiving antenna array 401 B provided at one side of an inspection channel [0062] Fig. 4B and received by receiving antenna units 405b-R in a second millimeter transceiving antenna array 405B provided at the other side of the inspection channel [0062], Fig. 4B).
Zhao does not disclose, but Zacchio (US PG Publication 2011/0056134) teaches position above a top of the gate (positioned around doorway [0016], e.g., above top left corner, above top right corner, Fig. 1).
One of ordinary skill in the art before the application was filed would have been motivated to modify Zhao to place the transceivers above the top of the gate and facing toward approaching traffic because Zacchio suggests that it is effective for tracking the movement of an approaching target and prevents the false detection of objects [0004], [0006]. 


Claim(s) 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648) and Kunieda (JP 2003117009 A).

	Regarding Claim 42, Zhao (EP 3 287 816) discloses the camera system according to claim 1, further comprising a second illumination unit configured to irradiate a wave (transceiving array 401B [0062]), and a second camera configured to capture an image formed by the wave (array 405B [0062]) reflected by the inspection object (after being scattered [0062]), and the second camera is arranged above the floor surface (receiving antenna units 405b-R in a second millimeter transceiving antenna array 405B provided at the other side of the inspection channel [0062], Fig. 4B).
	Zhao does not disclose, but Kotter (US PG Publication 2014/0231648) teaches a terahertz wave (terahertz imaging, Abstract).
Zhao does not disclose, but Kunieda (JP 2003117009 A) teaches wherein the second illumination unit is arranged under the floor surface (sources 21a and 22a are under floor, Figs. 1, 9-13, [0029]-[0030]).
	One of ordinary skill in the art would have been motivated to replace the millimeter wave transceivers of Zhao with terahertz wave transceivers because Kotter teaches that terahertz radiation is effective for detecting threatening materials, such radioactive materials, explosives, etc., which would provide better security at airports, seaports, border crossings, public places, and other locations [0001].
One of ordinary skill in the art before the application was filed would have been motivated to supplement Zhao based on the teachings of Kunieda because placing an irradiation unit beneath the floor enables it to be hidden from the user enabling discreet surveillance of potential risks without alerting passengers. 

	Regarding Claim 43, Zhao (EP 3 287 816) discloses the camera system according to claim 42, wherein the second camera is arranged above the floor surface (receiving antenna units 405b-R in a second millimeter transceiving antenna array 405B provided at the other side of the inspection channel [0062], Fig. 4B), and the second illumination unit (transmitting antenna units 401 b-T in a first transceiving antenna array 401 B provided at one side of an inspection channel [0062] Fig. 4B) and the second camera are arranged between the first end portion and second end portion (receiving antenna units 405b-R in a second millimeter transceiving antenna array 405B provided at the other side of the inspection channel [0062], Fig. 4B), and are arranged so as to face towards the first end portion, respectively (the black arrow and the faint arrow intersect at the person approaching from the entrance end, Fig. 4).

	Regarding Claim 45, Zhao (EP 3 287 816) discloses the camera system according to claim 42, wherein the second illumination unit comprises a plurality of illumination devices (transmitting antenna units 401 b-T in a first transceiving antenna array 401 B [0062], Fig. 4B).


Claim(s) 44 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 3 287 816) in view of Kotter (US PG Publication 2014/0231648), Kunieda (JP 2003117009 A), and Castro (WO 2019004812 A1).

	Regarding Claim 44, Zhao (EP 3 287 816) discloses the camera system according to claim 43.
Zhao does not disclose, but Castro (WO 2019004812 A1) teaches wherein a window that pass the terahertz wave irradiated by the second illumination unit is arranged in the floor surface (windows made of a material that is transparent to Terahertz (THz) radiation [0014]).
One of ordinary skill in the art before the application was filed would have been motivated to modify Zhao based on the teachings of Castro because placing an irradiation unit beneath the floor enables it to be hidden from the user, enabling discreet surveillance of potential risks without alerting passengers. 


Response to Arguments
	Applicant’s arguments filed 11/9/2022 regarding §103 are moot because they do not address the reference presented in this office action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THz Imaging				US 20040065831 A1	Federici
Millimeter wave imaging system	US 20040056790 A1	Lovberg, John A.  et al.
Correlated ghost imager		US 20090072146 A1	Youngner; Daniel W. et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485